Citation Nr: 0515617	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-18 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  He is a decorated Vietnam veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO, in pertinent part, granted service connection 
for left ear hearing loss disability and assigned a 
noncompensable evaluation and denied service connection for 
right ear hearing loss.  

In September 2003,  the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

In an October 2004 rating decision, the RO granted service 
connection for right ear hearing loss disability.  Thus, that 
issue is no longer on appeal, as it has been granted.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) 
(notice of disagreement following denial of a particular 
claim for service connection cannot be construed as a notice 
of disagreement following the granting of service connection 
for that claim); Hamilton v. Brown, 4 Vet. App. 528 (1993)(en 
banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a notice of 
disagreement ceases to be valid if the RO grants the benefit 
sought on appeal, or the veteran withdraws the appeal).  

The veteran's service-connected disability related to hearing 
loss has been reclassified as bilateral hearing loss 
disability, and the RO has continued the noncompensable 
evaluation.  This issue remains on appeal.

In March 2004, the Board remanded issues of entitlement to 
earlier effective dates for the grant of service connection 
for type II diabetes mellitus with peripheral neuropathy and 
for erectile dysfunction secondary to type II diabetes 
mellitus for issuance of a statement of the case.  In a March 
2004 rating decision, the RO granted earlier effective dates 
for the award of service connection for both disabilities, 
which was the date that the veteran had requested.  This is a 
grant of the benefits sought, and these issues are not part 
of the current appellate review.


FINDING OF FACT

Bilateral hearing loss disability is manifested by an average 
pure tone threshold of 56 decibels on the right and 49 
decibels on the left.  Discrimination ability averages at 
84 percent correct on the right and 88 percent correct on the 
left.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) will request that the claimant 
provide any evidence in his possession that pertains to the 
claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of an April 2004 letter sent to the 
veteran.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In addition, by virtue of the September 2002 
statement of the case and the October 2004 supplemental 
statement of the case, the veteran was provided with specific 
information as to why he was not entitled to a compensable 
evaluation for his service-connected hearing loss disability.  
The veteran was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the October 2002 supplemental 
statement of the case, which addresses VA's duty to notify 
claimants of necessary information or evidence. 

Finally, with respect to element (4), the Board notes that in 
the RO's April 2004 letter, it stated to the veteran, 
"Submit any additional evidence or records that you think 
may be helpful."  The Board finds that such statement meets 
the requirements of the fourth element, as the veteran was 
placed on notice that he should submit any evidence in his 
possession that pertained to his claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
the increased-rating claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records.  The veteran has not alleged having received any 
private treatment for his hearing loss.  Additionally, the 
veteran has been provided with examinations in connection 
with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision

The veteran states that he warrants a higher evaluation for 
the service-connected bilateral hearing loss disability.  

A June 2002 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
60
100
LEFT
20
40
65
70

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 88 percent in the left 
ear.  The audiologist stated that the results showed a 
profound high frequency sensorineural hearing loss in the 
right ear and a severe high frequency sensorineural hearing 
loss in the left ear.  He also stated that speech recognition 
scores were mildly impaired, bilaterally.  

At the September 2003 hearing, the veteran testified as to 
his combat operations while in Vietnam, where he was exposed 
to very loud noises.  

In a statement submitted by the veteran's spouse in May 2004, 
she stated that the veteran had difficulty in hearing in a 
variety of situations, even with his hearing aid, which she 
stated was an inconvenience.  She described the veteran 
having problems on a daily basis, such as watching television 
with the volume turned up high, not being able to hear people 
speak, and not hearing if their car is making a sound that 
would indicate that there was a problem.  She stated the 
veteran could not enjoy normal activities.

A July 2004 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
30
70
105
LEFT
20
45
65
65

Speech audiometry revealed speech recognition ability of 
84 percent in the right ear and of 88 percent in the left 
ear.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims (the Court) has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Evaluations of defective hearing range from noncompensable to 
10 percent for service-connected unilateral hearing loss and 
noncompensable to 100 percent for service-connected bilateral 
hearing loss.  These evaluations are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through XI for profound 
deafness.  In situations where service connection has been 
granted only for defective hearing involving one ear, which 
is the case here, and the veteran does not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear is considered to be normal.  38 C.F.R. §§ 4.14, 
4.85, Diagnostic Code 6100 (2004).

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of a compensable evaluation for bilateral hearing 
loss disability.  Based upon the results of the June 2002 
audiological evaluation, from Table VI of 38 C.F.R. § 4.85, a 
Roman Numeral I is derived for the right ear and a Roman 
Numeral II is derived for the left ear.  A noncompensable 
evaluation is derived from Table VII of 38 C.F.R. § 4.85 by 
intersecting row I, the better ear, with column II.  Based 
upon the results of the July 2004 audiological evaluation, 
from Table VI of 38 C.F.R. § 4.85, a Roman Numeral II is 
derived for the right ear and a Roman Numeral II is derived 
for the left ear.  A noncompensable evaluation is derived 
from Table VII of 38 C.F.R. § 4.85 by intersecting row II 
with column II.  Thus, the preponderance of the evidence is 
against a compensable evaluation.  

The Board is aware of the veteran's multiple complaints about 
not being able to hear well and having to wear a hearing aid, 
as well as his wife's complaints regarding the veteran's 
hearing loss; however, it must be reiterated that disability 
ratings for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann, 3 Vet. 
App. at 349.  There was no indication the audiological 
evaluations produced test results which were invalid.  The 
preponderance of the evidence is against a compensable 
evaluation for bilateral hearing loss disability as of March 
3, 2003, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55. 

Accordingly, in view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

The Board regrets that a more favorable determination could 
not be made in this case and appreciated the testimony that 
the veteran provided in September 2003.  If the veteran feels 
his hearing loss has worsened at a later date, he may file a 
new claim for an increased evaluation.  



	(CONTINUED ON NEXT PAGE)




ORDER

A compensable evaluation for bilateral hearing loss 
disability is denied.



_________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


